Yanderburgh, J.1
At the foundation of the controversy in this case lies the dispute as to boundary lines between these parties. It is manifest that, in order to maintain his action, the plaintiff, under the pleadings, was obliged to prove title to the locus in quo; and this he accordingly undertook to do, at the trial, against the objection of the defendant, — that is to say, he introduced evidence of his ownership of the quarter-section described in the complaint, and that the land in question, upon which defendant is alleged to have wrongfully entered, was within the boundaries thereof. It therefore became apparent by the evidence of the plaintiff that the. title to real estate was involved and in dispute. Goenen v. Schroeder, 8 Minn. 344, (387.) The case should therefore have been certified to the district court under Gen. St. 1878, c. 65, § 37. The justice had no jurisdiction to proceed to judgment, and his judgment was properly reversed by the district court.
Judgment affirmed.

 Berry, J., because of illness, took no part in this case.